DETAILED ACTION
	The following is a response to the amendment filed 12/2/2020 which has been entered.
Response to Amendment
	Claims 1, 3-10 and 13-15 are pending in the application.  Claims 2, 11 and 12 are cancelled and claims 13-15 are new.
	-The 112 rejection has been withdrawn due to applicant amending claim 8 accordingly.
	-The 102 rejection has been withdrawn due to applicant cancelling claim 12.
	-The 103 rejections have been withdrawn due to applicant amending claims 1 and 10 with limitations not disclosed by the prior art of record used in the rejections.

Allowable Subject Matter
Claims 1, 3-10 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) a rotation speed control device for performing over-speed rotation prevention control to decrease an engine rotation speed if the engine speed exceeds a first upper limit rotation speed, wherein if a gear position of a transmission is a neutral state or an intermediate neutral state in which predetermined gears are not engaged with each other in the middle of a gear change operation of the transmission, a second upper limit speed which is lower than the first speed is set, and wherein if the engine speed at the time when the gear position is the neutral state or the intermediate neutral state is higher than the second speed, the over-speed prevention control is performed, and wherein the second speed is set so as to increase as vehicle velocity increases and in combination with the limitations as written in claim 1.
-(as to claim 10) a rotation speed control device for performing over- speed rotation prevention control to decrease an engine rotation speed by restricting a throttle valve opening degree if the valve opening degree exceeds a first upper limit throttle valve opening degree, wherein if a gear position of a transmission is a neutral state or an intermediate neutral state in which predetermined gears are not engaged with each other in the middle of a gear change operation of the transmission, a second upper limit throttle valve opening degree which is lower than the first valve opening degree is set, and wherein if the valve opening degree at the time when the gear position of the transmission is the neutral state or the intermediate neutral state is higher than the second valve opening degree, the over-speed prevention control is performed, and wherein if the gear position gets out of the neutral state or the intermediate neutral state, restriction on the valve opening degree is released, and then the valve opening degree is controlled to gradually approach an accelerator opening degree and in combination with the limitations as written in claim 10.
-(as to claim 14) a rotation speed control device for performing over-speed rotation prevention control to decrease an engine rotation speed if the engine speed exceeds a first upper limit rotation speed, wherein if a gear position of a transmission is a neutral state or an intermediate neutral state in which predetermined gears are not engaged with each other in the middle of a gear change operation of the transmission, a second upper limit rotation speed which is lower than the first speed is set, wherein if the engine speed at the time when the gear position of the transmission is the neutral state or the intermediate neutral state is higher than the second speed, the over-speed prevention control is performed, wherein the second speed is set based on a wheel velocity of a drive wheel and the gear position, and wherein the second speed is set based on the wheel velocity of the drive wheel and the gear position to be set after the gear change operation and in combination with the limitations as written in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 12, 2021